DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 7/26/2022. Claim 25 was cancelled.  Claims 11-24 and 26-29 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A solid polymeric material impregnated with 

a volatile organic substance and 

with a solvent comprising a C10-C18 monoester of a C1-C8 alkyl,

which is prepared by a process comprising the following steps: (a) solubilizing the volatile organic substance in the solvent comprising a C10-C18 monoester of a C1-C8 alkyl, and (b) impregnating the solid polymeric material with the solution thus obtained, wherein the solid polymeric material comprises a thermoplastic polymer or an elastomer.

 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-24 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “which is prepared by” in line 3. This language causes confusion because it is not clear what component “which is” is referring to. For purposes of examination, the claim will be interpreted as reciting “
Claim 1 recites the limitation "the solution thus obtained" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be interpreted as reciting “(a) solubilizing the volatile organic substance in the solvent comprising a C10-C18 monoester of a C1-C8 alkyl to form a solution, and (b) impregnating the solid polymeric material with the solution obtained from step (a), wherein the solid polymeric material comprises a thermoplastic polymer or an elastomer”. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aguadish, et al. (WO 02/47735 A1 as listed on the IDS dated 7/9/2020; English Machine Translation incorporated herewith) in view of McKay et al. (US Patent 9,132,204 B2).

The disclosure of Aguadish et al. in view of McKay et al. is adequately set forth on pages 3-4 of the Office Action dated 4/27/2022 and is incorporated herein by reference.
Regarding claims 11-15 and 20-22, Aguadish et al. teach an article for controlled and substantially uniform release of a volatile organic substance into the surrounding atmosphere, comprising a volatile substance and an efficient amount of a compatibilizing agent such as an organic solvent (claim 1), wherein the volatile substance is a perfume and wherein the matrix comprises a polymer (p. 4, 1st paragraph) thereby reading on the solid polymeric material as required by the instant claim. Aguadish et al. teach a process for producing the material comprising mixing the volatile active substance and the solvent and then mixing with the silicone elastomer base (p. 6 second paragraph).
	Aguadish et al. do not particularly teach the solvent comprising a C10-C18 monoester of a C1-C8 alkyl.    
	McKay et al. teach scented articles comprising an olfactory-active composition, wherein an article comprises a structural component and an olfactory-active component, wherein the structural component comprises a matrix material which absorbs the olfactory composition (col. 21 lines 58-59), wherein the matrix material further comprises a coating composition, wherein the coating composition comprises a polymer and other additional ingredients such as dioctyl adipate and isopropyl myristate (col. 22 lines 61-67, col. 36 lines 35-55). McKay et al. teach the dioctyl adipate and isopropyl myristate as additional materials in the matrix due to their ability to control evaporation and/or firmness of the polymer matrix material (col. 22 line 54). In light of these benefits, it would have been obvious to one or ordinary skill in the art to use the isopropyl myristate and dioctyl adipate disclosed by McKay et al. in the composition of Aguadish et al., thereby arriving at the claimed invention.
Aguadish et al. do not particularly teach the polymeric material is prepared by a process comprising the following steps: (a) solubilizing the volatile organic substance in the solvent comprising a C10-C18 monoester of a C1-C8 alkyl, and (b) impregnating the solid polymeric material with the solution thus obtained, wherein the solid polymeric material comprises a thermoplastic polymer or an elastomer.
	The recitation “prepared by a process comprising the following steps: (a) solubilizing the volatile organic substance in the solvent comprising a C10-C18 monoester of a C1-C8 alkyl, and (b) impregnating the solid polymeric material with the solution thus obtained, wherein the solid polymeric material comprises a thermoplastic polymer or an elastomer.” is a product by process limitation. Case law has held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claims 16-18, Aguadish et al. teach the amount of perfume in the solvent varies and teach a preferred embodiment wherein the amount of perfume is 11.25 and solvent is 3.75 wt%, an amount of perfume is 9 and solvent is 6 wt%, and the amount of perfume is 6 and solvent is 9 wt% (Example 3) thereby reading on the claimed range of between 20 and 95 wt%, between 30 and 90 wt% and between 50 and 80 wt%.
	Regarding claim 19, Aguadish et al. teach a silicone elastomer (claim 1).
	Regarding claims 23-24, Aguadish et al. in view of McKay et al. are silent on the amount of isopropyl myristate to the dioctyl adipate.
 	However, McKay et al. teach the isopropyl myristate and dioctyl adipate are present in the article due to their ability control evaporation and/or firmness of the polymer matrix material (col. 22 line 54). As such, the ratio of the isopropyl myristate to the dioctyl adipate will affect the resulting evaporation and firmness of the polymer matrix material. Therefore, the amounts of isopropyl myristate and the dioctyl adipate can be optimized to reach the desired evaporation and firmness via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 26, Aguadish et al. teach releasing the volatile organic substance into the surrounding atmosphere (Abstract).
Regarding claim 27, Aguadish et al. teach the composition is used in a dryer (Example 1) and a washing machine (Example 2) and further teach the composition is used as a deodorant (p. 6 para 4) thereby reading on the method of fragrancing or deodorizing laundry.  
	 Regarding claims 28 and 29, Aguadish et al. teach a fragrance laundry product (Example 2).

    Response to Arguments
7.	Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. In regards to the 103 rejection over Aguadish et al. in view of McKay et al., Applicant states “the volatile substance and the solvent are with the liquid silicone resin, which is then crosslinked” and further states that the material of Aguadish et al. is thereby different from the instant claims wherein the instant claims require a polymeric material in a solid state when it is impregnated with the solvent and the volatile substance. In response, attention is drawn to the disclosure as set forth above, wherein case law has held that determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. As such, evidence would need to be provided showing the polymeric material of the instant claims having an unobvious difference over the material of Aguadish.
Applicant further states “the solid polymeric material produced by the process recited in claim 11 allows the material to contain a sufficient amount of volatile organic substance and to release it progressively, as shown in the Examples of this application.” In response, attention is drawn to the Examples of the application, wherein it is recognized there is an unexpected result for the silicone elastomer impregnated with isopropyl myristate and the fragrance (isopropyl myristate denoted as “IPM” in Figures 1-4). However, the claim language is not commensurate in scope with the Examples. The claims are drawn to “a solvent comprising a C10-C18 monoester of a C1-C8 alkyl” whereas the examples utilize isopropyl myristate. Furthermore, the claims are drawn to “the solid polymeric material comprises a thermoplastic polymer or an elastomer” wherein the examples are performed with a silicone elastomer. There is no evidence or suggestion that all solvents or polymeric materials encompassed in the claim language would result in the same unexpected improvement. As such, the argument and unexpected results are not found to be convincing. 



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moujahed, et al. (WO 2018/122209 A1) as listed on the IDS dated 1/17/2022.
Moujahed et al. teach a solid deodorant composition comprising a fragrance a polydimethylsiloxane and a fatty acid ester such as isopropyl myristate (Example 3, claims 1 and 8). Moujahed et al. do not particularly teach the isopropyl myristate is a solvent. 

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763